STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS
                                                                                    FILED
 Greg Givens and Dennis Givens,                                                    October 4, 2013
                                                                               RORY L. PERRY II, CLERK
 Plaintiffs Below, Petitioners                                               SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA

 vs) Nos. 12-0946 and 12-0981 (Ohio County 11-C-35 and 11-C-36)

 Rebecca Randolph; Main Street Financial Services
 Corp. (Holding Company for Main Street Bank);
 Keith C. Gamble; Pullin, Fowler, Flanagan, Brown, & Poe,
 PLLC; individually and collectively, Defendants Below,
 Respondents

                               MEMORANDUM DECISION

       Petitioners Greg Givens and Dennis Givens, appearing pro se, appeal the order of the
Circuit Court of Ohio County, entered August 7, 2012, that dismissed their respective civil
actions alleging defamation and intentional infliction of emotional distress. 1 Respondents
Rebecca Randolph; Main Street Financial Services Corp. (a holding company for Main Street
Bank); Keith C. Gamble; and Pullin, Fowler, Flanagan, Brown, & Poe, PLLC; by counsel Keith C.
Gamble and Stephen M. Fowler; filed a response.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Petitioner Dennis Givens has appealed to this Court previously. See Givens v. Gamble
(Givens I), No. 12-0341, 2013 WL 1859170 (W.Va. Supreme Court, May 3, 2013) (memorandum
decision) (affirming the dismissal of a similar action on the grounds of the litigation privilege, the
statute of limitations, and the doctrine of res judicata). It appears that Respondent Keith C. Gamble
and his law firm represented Rebecca Randolph and Main Street Bank2 in previous litigation


       1
         By a scheduling order entered September 12, 2012, this Court consolidated the respective
appeals of Petitioner Greg Givens and Petitioner Dennis Givens for purposes of briefing,
consideration, and decision.
       2
           Rebecca Randolph and Main Street Bank and their attorneys are respondents herein.
                                                  1
involving Petitioner Dennis Givens’s nephew Greg Givens who is his co-petitioner in the instant
appeal.

       Since the original litigation between Petitioner Greg Givens and Rebecca Randolph and
Main Street Bank, Greg Givens and Dennis Givens, along with a Carol Pazzuto,3 have filed
numerous actions against respondents in numerous courts.4 Relevant to the case at bar, Petitioner
Greg Givens filed Civil Action No. 11-C-35 in the Circuit Court of Ohio County on January 31,
2011, seeking $20,000,000 in damages. That same day, Petitioner Dennis Givens filed a similar
action in Civil Action No. 11-C-36, seeking $12,000,000, also in the Circuit Court of Ohio
County.

        On February 28, 2011, respondents filed joint motions to dismiss both Nos. 11-C-35 and
11-C-36. Petitioners filed memoranda in opposition on or about March 10, 2011. Respondents
then filed a reply on or about April 18, 2011. Thereafter, the circuit court entered a twenty-four
page order on August 7, 2012, dismissing both cases for failure to assert any claim upon which
relief can be granted, concluding as follows:

                         . . . . As noted above, the Court FINDS the legal doctrine of
                 res judicata bars [petitioners’] Complaints as the same allegations
                 contained therein have already been asserted and dismissed in
                 several other civil actions filed by [petitioners]. Additionally, the
                 Court FINDS [petitioners’] claims of defamation are barred by the
                 statute of limitations, the litigation privilege,[5] and are unsupported
                 by [petitioners’] allegations. Further, the Court FINDS any
                 remaining claims of [petitioners] are also outside the applicable
                 statute of limitations, are wholly unsupported by [petitioners’]
                 allegations, and are again precluded by the litigation privilege. The
                 Court FINDS [petitioners] do not have standing to assert claims on
                 behalf of individuals not parties to the civil action[s]. Finally, the



        3
            In the case at bar, the circuit court identified Ms. Pazzuto as Petitioner Greg Givens’s
mother.
        4
         In Givens v. Gamble (Givens I), No. 12-0341, 2013 WL 1859170 (W.Va. Supreme Court,
May 3, 2013) (memorandum decision), the Circuit Court of Monongalia County based its finding
that the doctrine of res judicata barred Petitioner Dennis Givens’s action in that case on the
dismissal of two prior actions by the Circuit Court of Ohio County.
        5
           See Syl. Pt. 3, Clark v. Druckman, 218 W.Va. 427, 624 S.E.2d 864 (2005) (“The
litigation privilege is generally applicable to bar a civil litigant’s claim for civil damages against an
opposing party’s attorney if the alleged act of the attorney occurs in the course of the attorney’s
representation of an opposing party and is conduct related to the civil action.”).

                                                    2
               Court FINDS [petitioners’] complaints are deficient under Rule 8(a)
               of the West Virginia Rules of Civil Procedure.[6]

       “Appellate review of a circuit court’s order granting a motion to dismiss a complaint is de
novo.” Syl. Pt. 2, State ex rel. McGraw v. Scott Runyan Pontiac-Buick, Inc., 194 W.Va. 770, 461
S.E.2d 516 (1995).

        On appeal, petitioners argue that a motion to dismiss should be granted only when the
plaintiff cannot prove any set of facts which would entitle him to relief. Respondents argue that
petitioners’ various allegations are barred by the litigation privilege, the applicable statute of
limitations, and the doctrine of res judicata. Respondents assert that this Court should uphold the
circuit court’s August 7, 2012 order dismissing the instant actions.

        The Court has carefully considered petitioners’ respective allegations in light of the circuit
court’s grounds for dismissing their complaints. First, “liberalization in the rules of pleading in
civil cases does not justify a . . . baseless pleading.” Par Mar v. City of Parkersburg, 183 W.Va.
706, 711, 398 S.E.2d 532, 537 (1990) (dismissals of complaints containing only conclusory
allegations without the support of material factual allegations will be upheld) (internal quotations
and citations omitted). In addition to containing only allegations of a conclusory nature,
petitioners’ complaints are also baseless because they are barred by the applicable statute of
limitations and the litigation privilege. Second, the circuit court correctly determined that
petitioners’ actions are barred by the doctrine of res judicata. See Syl. Pt., 1, Antolini v. West
Virginia Division of Natural Resources, 220 W.Va. 255, 647 S.E.2d 535 (2007) (setting forth the
principles of res judicata). Therefore, this Court concludes that the circuit court did not err in
dismissing the Civil Action Nos. 11-C-35 and No. 11-C-36.

       For the foregoing reasons, we affirm.

                                                                                           Affirmed.

ISSUED: October 4, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




       6
         Rule 8(a)(1) of the West Virginia Rules of Civil Procedure provides that a pleading shall
contain “a short and plain statement of the claim showing that the pleader is entitled to relief.”

                                                  3